Citation Nr: 1622826	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-14 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to the restoration of an 80 percent disability rating for service-connected bilateral hearing loss, to include the question of the propriety of the reduction of the 80 percent rating to 20 percent, effective July 1, 2012.
 
2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease with intermittent lumbosacral strain (hereinafter "lumbar spine disability") for the period prior to April 17, 2015, and in excess of 40 percent thereafter.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and D.D.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2010 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In a September 2010 rating decision, the RO continued a 10 percent disability rating for the Veteran's service-connected lumbar spine disability and denied entitlement to a TDIU. 

Also on appeal is an April 2012 rating decision, which reduced the Veteran's disability rating for bilateral hearing loss from 80 percent to 20 percent.  The issue is properly phrased as whether the RO's rating reduction was proper, rather than as a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case). In this case, the rating reduction was initiated by VA and not as a result of a claim for an increased rating for the Veteran's bilateral hearing loss initiated by the Veteran. Accordingly, the Board finds that a claim for increased rating for service-connected bilateral hearing is not before the Board at this time.
In April 2012, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is associated with the claims file.  In addition, the Veteran and D.D. testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  At that hearing, the issues on appeal were clarified.  A transcript of that hearing has been associated with the claims file.

In an April 2015 decision, the Board determined that the reduction of a rating from 80 percent to 20 percent for bilateral hearing loss, effective July 1, 2012, was proper, that the criteria for restoration of the 80 percent disability rating had not been met, and the claim was denied.   The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court issued an Order granting the parties' Joint Motion to vacate the decision and remanded the case back to the Board for action consistent with the terms of the joint motion. 

In April 2015, the Board also remanded the issues of entitlement to a higher rating for a lumbar spine disability and entitlement to a TDIU for additional development.  This development has been completed, and, thus, adjudication of these issues may proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an October 2015 rating decision, the RO granted a higher 40 percent rating for the service-connected lumbar spine disability, effective April 17, 2015.  As higher ratings for the Veteran's lumbar spine disability are assignable for periods before and after April 17, 2015, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a higher rating for bilateral hearing loss has been raised by the record in an April 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In an August 2010 rating decision, the Veteran was granted an increased rating for his bilateral hearing loss from 40 percent to 80 percent, effective September 22, 2010.

2.  In January 2012, the RO issued the Veteran a rating decision notifying him of a proposed reduction in rating of his service-connected bilateral hearing loss from 80 percent to 20 percent.

3.  The proposed reduction was in an April 2012 rating decision, effective July 1, 2012.

4. The RO complied with the procedural requirements in reducing the assigned rating for the Veteran's service-connected bilateral hearing loss from 80 to 20 percent, effective July 1, 2012.

5.  The June 2011 and February 2012 VA audiological examinations showed that his hearing had improved under the ordinary conditions of life and work, and did not meet the criteria for more than a 20 percent rating. 

6.  For the period prior to April 17, 2015, the Veteran's lumbar spine disability was not productive of flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, or incapacitating episodes requiring medically prescribed bed rest.

7.  For the period beginning on April 17, 2015, the Veteran's lumbar spine disability does not result in unfavorable ankylosis of the entire thoracolumbar spine, neurological abnormalities, or incapacitating episodes requiring medically prescribed bed rest. 

8.  The Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment and there are no unusual or exceptional disability factors warranting referral of the Veteran's claim for TDIU for extra-schedular consideration.


CONCLUSIONS OF LAW

1.  The reduction of a rating from 80 percent to 20 percent for bilateral hearing loss, effective July 1, 2012, was proper; hence, the criteria for restoration of the 80 percent disability rating have not been met.  The claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for a rating in excess of 10 percent for a lumbar spine disability for the period prior to April 17, 2015, and in excess of 40 percent thereafter, have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2015).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 
	
The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2010 and May 2015. 
	
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In March 2011, the RO issued a formal finding on the unavailability of Social Security Administration (SSA) records and the Veteran was so advised.  The Veteran has indicated that he does not receive disability benefits from SSA.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Propriety of Bilateral Hearing Loss Disability Rating Reduction

With regard to the issue of the propriety of the reduction of the 80 percent rating to 20 percent, effective July 1, 2012 for bilateral hearing loss, this appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction rather than a denial of a claim or application for benefits. The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein. 

Even so, the Veteran was sent correspondence in January 2012 which, in pertinent part, informed him of what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the general information used by VA to determined disability rating(s) and effective date(s). In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Further, the Veteran has had the opportunity to present evidence and argument in support of his case, and underwent VA audio examinations in June 2011 and February 2012 which appear to be accord with the requirements of 38 C.F.R. § 4.85(a).  Although the Veteran criticizes the adequacy of the VA examinations performed in June 2011 and February 2012, the Board observes that their findings are consistent. Thus, it appears his criticism goes to the fact the findings indicated his hearing loss warranted a lower disability rating.  No other purported inaccuracies or prejudice have been demonstrated with respect to those examinations and for the reasons detailed below, the Board finds that the examination findings support the reduction in this case.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Therefore, even if the VCAA were applicable to this case, the duty to assist requirements have been satisfied.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  First there must be a rating action proposing the reduction, and giving the veteran 60 days to submit additional evidence and request a predetermination hearing. If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2) (2015).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2015). 

In this case, the RO followed proper procedure in reducing the assigned rating for the Veteran's service-connected hearing loss.  He underwent a VA audiology examination in June 2011, and the subsequent January 2012 rating decision proposed to reduce the assigned rating.  The notification letter for that rating decision informed him that he had 60 days in which to submit evidence, and of his right to request a predetermination hearing.  He submitted additional evidence and indicated his disagreement with the proposed rating. He was afforded a predetermination hearing in April 2012.  Thereafter, the proposed reduction was effectuated by the April 2012 rating decision, effective from July 1, 2012, which is consistent with the requirement that effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  Inasmuch as the RO followed proper procedure, the Veteran is not entitled to the benefit sought on appeal on that basis. 

Therefore, the Board must now address whether the competent evidence warranted a reduction in the assigned rating.  In considering the propriety of a reduction, the Board will consider the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Pursuant to 38 C.F.R. § 3.344(a), (c), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a), (c). In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 
38 C.F.R. § 3.344(a), (c). 

The foregoing provisions apply to ratings that have continued for long periods of time at the same level (5 years or more). They do not apply to disabilities that have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  In this case, the provision of 38 C.F.R. § 3.344 are not applicable as the 80 percent disability rating had been in effect for less than 5 years. 

The assignment of disability ratings for hearing impairment are derived by a mechanical, i.e., nondiscretionary application of the rating schedule to the numeric designations based on the examination results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz. The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.

Regulations also provide that, in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz  ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral. Each ear will be considered separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b)  further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz  , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be considered separately. 

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Historically, service connection for bilateral hearing loss was established by a November 2005 rating decision, and an initial 40 percent rating was assigned. In an August 2010 rating decision, the RO granted a higher 80 percent rating for bilateral loss, effective February 22, 2010.  The basis for that increase was a February 22, 2010, VA audiological examination report that showed average pure tone thresholds of 79 decibels in the left ear and 76 decibels in the right ear, with speech recognition scores of 36 percent in the left ear and 42 percent in the right ear.  Such findings corresponded with Level IX for both the left and right ears.  See 38 C.F.R. §§ 4.85 and 4.86.  Based on those findings, the RO assigned an 80 percent rating, effective from the February 22, 2010, VA examination showing an increase in severity of the Veteran's service-connected bilateral hearing loss disability.  The Board notes that based on consideration of Table VII, the correct percentage that should have been assigned based on Level IX in each ear was 60 percent (based on findings in the February 2010 VA audiological examination), and an even lower rating would be warranted based on 38 C.F.R. § 4.86.  Moreover, the February 2010 VA audiologist specifically found that the current audiometric testing was inconsistent and unreliable and should not be used for rating purposes.  The VA audiologist stated that the Veteran needed to be re-tested.  However, no re-testing was performed.  This calls into question the validity of the 80 percent rating assigned by the RO in the August 2010 rating decision and whether this was actually in error.  The Board finds it pertinent that the VA audiologist found the test results unreliable and thus, not reflective of the Veteran's actual hearing loss.  As such, the reliance on this examination for the actual impairment due to the Veteran's service-connected hearing loss and the assignment of the 80 percent rating was actually in error.  In support, the Board reviews subsequent VA audiological examinations as providing reliable findings as to the actual impairment caused by the Veteran's bilateral hearing loss disability.  

In June 2011, the Veteran underwent a VA audiological examination in the development of his claim for TDIU. At that time, average pure tone thresholds were 72.5 decibels in the left ear and 77.5 decibels in the right ear. Speech recognition was measured at 80 percent in the left ear and 84 percent in the right ear. Applying those values to Table VI resulted in a numeric designation of Level IV in the left ear and Level III in the right ear.  38 C.F.R. § 4.85, Table VI (2015). Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produced a 20 percent disability rating.  The Board notes that hearing in the Veteran's left ear satisfied the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Therefore, the Board will also evaluate the results for the left ear under Table VIa to see if a higher rating results.  The results of the Veteran's pure tone threshold tests in the left ear equates to a level VIII in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  When Level VIII in the left ear and Level III in the right ear are applied to Table VII, they correspond to 20 percent rating and no more under the provisions of 38 C.F.R. § 4.85.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment does not change the result that a 20 percent rating was warranted. 

In February 2012, the Veteran was afforded an additional VA audiological examination. At that time, average pure tone thresholds were 80 decibels in the left ear and 82.5 decibels in the right ear. Speech recognition was measured at 88 percent in the left ear and 60 percent in the right ear. Applying those values to Table VI resulted in a numeric designation of Level III in the left ear and Level VIII in the right ear. 38 C.F.R. § 4.85, Table VI (2015). Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produced a 20 percent disability rating.  At that time, the requirements for consideration for exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 were not met. The Board notes that VA verified with the February 2012 audiologist that testing was performed without the use of the Veteran's hearing aids.

Based on the entire recorded history of the appellant's hearing loss, the Board finds that there was a sufficient basis upon which to conclude that there was an actual and sustained improvement in the appellant's bilateral hearing loss disability as of the June 2011 VA examination.  Significantly, the fact that the results of two separate audio examinations, conducted within 2 years of each other, both correspond to a 20 percent rating, indicates that there was a consistent level of functional impairment resulting from his hearing loss, and that his disability no longer arose to a level consistent with a 80 percent rating.  Again, as pointed out above, the reliance on findings in the February 2010 VA audiological examination to assign the 80 percent disability rating, which were found by the VA audiologist to be inconsistent and not to be used for rating purposes, was in error and did not accurately reflect that Veteran's hearing loss at that time.  In other words, the scores in the February 2010 VA audiological examination report should not have been used in determining the Veteran's actual disability rating.  

The parties to the JMR have directed the Board to address whether improvement of hearing loss reflected an improvement in the ability to function under the ordinary conditions of life and work, to specifically include addressing the Veteran's contentions during the April 2012 RO hearing and the October 2014 Board hearing.  

During the April 2012 RO hearing, the Veteran testified that his hearing tests were conducted in a soundproof booth and that a male voice was used to elicit his responses.  The Veteran explained however that he had difficulty hearing female voices, hearing the radio in an automobile, and hearing children's voices.  He also described having difficulty hearing when background noises were present.   During the October 2014 Board hearing, the Veteran testified that his hearing limited him when he was in a noisy situation.  

In light of the above, the Board finds that the February 2010 VA audiological findings were incorrectly used for the basis of an increased rating, and that the findings in the June 2011 and February 2012 were accurate as to the level of impairment throughout the appeal.  Again, the February 2010 VA examiner specifically found that the audiometric findings were unreliable and were not to be used for rating purposes, which is within the parameters of his expertise to so set forth.  In this regard, the August 2010 rating decision grant of 80 percent rating was necessarily based on an inaccurate, if implicit factual assumption, that the February 2010 audiometric test scores represented a permanent worsening of the service-connected chronic sensorineural hearing loss disability.  Although the Veteran is competent to report the symptoms he experiences, he is not competent to provide the specific information required to rate the disability under the schedular criteria.  The objective medical evidence clearly shows an improvement in his audiological test results (test results deemed reliable for rating purposes), and thus an improvement in his bilateral hearing loss disability.  This also occurred under the ordinary conditions of life, as the Veteran's description of the perceived impact of his hearing loss has remained consistent over time.  Prior to, during, and subsequent to the reduction period, the Veteran has complained of difficulty with communication.  There is no indication that he changed his life style in any manner or that any change in his life style had any impact on his hearing acuity.  

The above determination is based upon consideration of applicable rating provisions.  The Board is cognizant that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2015).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Board observes that the June 2011 and February 2012 VA examinations did not explicitly provide an opinion as the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. However, the Veteran has not provided any specific contentions as to how this defect may prejudice this case.  However, nothing in this opinion, or the other evidence of record, indicates that a rating in excess of 20 percent is warranted. In pertinent part, the Board observes the Court indicated in Martinak that the purpose of such an opinion is to address whether referral is warranted for an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the record does not reflect the effects of the Veteran's hearing loss take his case outside the norm so as to warrant the assignment of any higher evaluation on an extra-schedular basis.  The symptoms of the disability have been accurately reflected by the schedular criteria, and without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
In view of the foregoing, the Board finds that the reduction effectuated by the RO was supported not only by the June 2011 VA examination, but by the subsequent VA examination in February 2012.  

In reaching this conclusion, the Board has considered the Veteran's statements that hearing loss does not improve and has gotten worse, and the Veteran is certainly competent to provide such testimony regarding his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the results of independent hearing tests are more probative on the matter of whether the Veteran's hearing loss disability improved than the Veteran's lay statements.  Furthermore, while the Veteran has submitted internet articles in support of his contentions as to how hearing loss should be evaluated, they are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case.  As noted above, hearing is evaluated, for VA purposes, based on a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed, and the Board has no discretion in this matter. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Increased Rating for Lumbar Spine Disability

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40  and 4.45. The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 
In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

All spine disabilities are rated under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease, a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

 For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2015). 

The terms mild, moderate, severe, and pronounced are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6 (2015). 

When rating spine disabilities under the current rating criteria, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

Under the current criteria, the Veteran's back disability may alternatively be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, assignment of a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, assignment of a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, assignment of a 60 percent rating is warranted.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015).  For purposes of ratings under diagnostic code 5243 for intervertebral disc syndrome, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2015).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher rating for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5240 (2015).

Period prior to April 17, 2015

To obtain a disability rating higher than the currently assigned 10 percent for the period prior to April 17, 2015 under the current spine regulations as they pertain to range of motion, the Veteran would have to demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (criteria for a 20 percent rating).  

A September 2010 VA general medical examination report reflects that the Veteran reported his low back had remained the same since his last VA examination.  His current limitations were intermittent flares which incapacitated him for 2-10 days.  He limited bending, twisting, and lifting due to his back.  No treatment was being received.  Effects on usual employment and usual daily activities were noted as none.  The Veteran indicated that during flares, he was not significantly limited.  Last significant flare up of his lumbar spine disability was in 2007, and he denied recent flares.  He has not had any incapacitating episodes in the last year.  He had pain and stiffness with intermittent radicular symptoms and back spasms during a flare-up.  The Veteran had no specific limitations, enjoyed the pool and had been remodeling the house.  Other activities include working on the car and recently putting an addition on his house.  He was unable to pull nails overhead, but was able to carry a 2 by 4.  He last worked on July 19, 2010 when he failed a Department of Transportation (DOT) physical due to hearing loss.  He was driving a medical van.  The Veteran reported that he was limited in lifting over 50 pounds during a flare-up.  He was limited in sitting to over 2 hours, walking over 30 minutes and he needed to move around after 10 minutes of standing.    

Physical examination revealed that range of motion and strength in all upper and lower extremity joints was normal.  Gait was normal.  Sensation and reflexes were normal.  No tenderness, spasms, atrophy, or guarding on examination of the lumbar spine.  Range of motion testing revealed flexion to 70 degrees with pain from 50 to 70 degrees, left side and right side bending to 30 degrees and left and right rotation to 30 degrees.  He refused to perform extension testing.  There was no radicular pain below the knee bilaterally.  There was no additional functional limitation, including no additional loss of range of motion during flare-ups or secondary to repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  The diagnosis was multilevel degenerative disc disease with chronic intermittent lumbosacral strain.  The examiner found that he had functional impairment in that he had limited lifting, bending, twisting, and changing position as needed, but the impairment was intermittent.  The Veteran would not be able to perform heavy labor, but it would be expected that the Veteran would be able to perform sedentary or light duty activities 

A December 2011 VA back DBQ reflected that the Veteran continued to have low back pain with bendings.  It worsened with bending.  He avoided repetitive bending.  He was able to lift 50 pounds, avoided twisting and turning, was aggravated with prolonged standing, and had subjective numbness in the lateral right knee since 2007.  He did not have radicular pain or problems with bowel or bladder control.  He last saw a chiropractor one year ago.  Current symptoms reported included pain, stiffness, spasms during a flare and intermittent severe incapaciting flares.  Last flare was about one and half years ago and lasted three days (incapaciting episode described).  During a flare, the Veteran stated he was immobile.  Current effects on usual employment were none, on usual daily activities it was noted he avoided bending and twisting.  He had pain and stiffness with spasm during a severe flare and has an area of numbness of the lateral right knee.  Range of motion testing revealed flexion to 70 degrees with painful motion at 45 degrees (clarified as pain on motion from 40 to 70 degrees without any loss of range of motion due to pain, see January 2012 report of general information), right and left lateral flexion to 20 degrees with no evidence of painful motion, and right lateral rotation to 20 degrees and left lateral rotation to 30 degrees with no evidence of painful motion.   

Physical examination did not reveal tenderness, spasm, atrophy or guarding.  No additional limitation of motion after repetitive use testing.  He had less movement than normal and pain on movement.  Normal muscle strength.  No signs or findings of radiculopathy or other neurological abnormality.  He did not have IVDS of the thoracolumbar spine.  With regard to the impact on his ability to work, the examiner found that the Veteran's lumbar spine disability limited bending, twisting, lifting, ability to change positions as needed, and intermittent impairment from flare-ups.  The examiner opined that the Veteran was not able to work in heavy physical labor; however, it was expected he would be able to perform sedentary light duty activities.   He concurred with the prior opinion that the Veteran was employable in regards to his service-connected disabilities.  The examiner also noted that audiology had found that his impairment did not prevent gainful employment.  The VA examiner opined that the Veteran did not have disabilities that would render him unable to secure and maintain substantially gainful employment.  

During an October 2014 Board hearing, the Veteran testified that he last received treatment for his back in 2007.  He indicated his symptoms had worsened, and that he currently had difficulty walking.    

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for a lumbar spine disability prior to April 7, 2015.  There is no evidence of record indicating that the Veteran had forward flexion limited to 60 degrees or less; that he had combined thoracolumbar spine range of motion limited to 120 degrees or less; or that there were muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In fact, the Veteran had consistently demonstrated forward flexion to 70 degrees, without any additional limitation following repetition.  Additionally, the VA examination reports specifically showed that the Veteran's gait was normal, there were no spasms present, there was no guarding, and there was no abnormal curvature of the spine.  Further, there is no indication that the Veteran experienced functional impairment in excess of that reported in the VA examination reports during a painful flare-up.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015).

The Board further notes that there is no evidence of additional limitation experienced by the Veteran on repetition.  The Board is mindful that the Veteran has complained consistently of pain in the lumbar spine that makes walking and bending difficult. Although VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with the rating criteria (see 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995)), the overall level of disability demonstrated by the Veteran was not commensurate with the degree of motion loss required for a rating higher than 10 percent even with consideration of pain.  Moreover, to the extent that the Veteran did report pain, no VA examiner noted any further loss of motion or function - the Board finds that a disability rating in excess of 10 percent may not be granted under the pertinent rating criteria.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for the functional impairment of the Veteran's lumbar spine disability at any point prior to April 17, 2015.

Period beginning on April 17, 2015

A June 2015 VA back DBQ reflected that the Veteran reported that his "back goes out" every six months to two years.  During those episodes he lay on the couch and could not move and that his pain became more intense with sneezing, coughing or stretching.  It took an average of three to five days (up to ten days) for him to become functional again.  He stated that he had constant dull pain in the lumbar region.  Pain was worse with bending, twisting, sudden movement, and prolonged standing or sitting. The pain was better with rest and changing positions.  He did not take medication for pain relief.  The pain sometimes radiated down to his right buttocks.  He denied numbness or tingling in his legs.  He worked as medical van driver from 2001 to 2010.   He had to retire due to hearing loss.   He worked as an architect for many years after discharge.   The Veteran stated that he had difficulty keeping jobs in this field and held 10 different architect jobs until 1974.   He then worked sparingly (self-employed) in the next two decades.  The Veteran lived with his girlfriend, did some household chores, including washing dishes and laundry.  Other regular activities included drawing and playing games on the computer.  

Range of motion testing revealed flexion to 20 degrees, extension to 0 degrees, right and left lateral flexion to 15 degrees each, and right and left lateral rotation to 30 degrees each.  The functional loss resulted in limited bending, standing, and walking.  Pain noted on all ranges of motion and it caused functional loss.   The Veteran was able to perform repetitive use testing without additional loss of function or range of motion.  The examiner was unable to say whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time or with flare-ups without resorting to mere speculation as the examiner could not observe during repeated use or during flare-up.  He did not have guarding or muscle spasm.  He had normal strength and sensory testing.  There was no radicular pain or other signs or symptoms due to radiculopathy.   The Veteran did not have IVDS.  He used a brace and cane on occasion due to back pain.  His lumbar spine condition impacted his ability to work in that he had limited tolerance in bending, twisting, standing, or walking due to back pain.  When asked if pain, weakness, fatigability, or incoordination could significantly limit functional ability either during flare-ups or when the joint was used repeatedly over a period of time, the examiner responded that it was not possible to determine without resorting to mere speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  The examiner furthered that the Veteran could do sedentary work and light physical labor as tolerated with rare and slight bending , occasional lifting up to 25 pounds, standing or walking up to 30 minutes and sitting up to one hour.  He had to change positions as needed for symptom relief.  

The Board finds that a rating in excess of 40 percent is not warranted at any point beginning on April 17, 2015, as the medical evidence of record shows that the Veteran's lumbosacral spine has never been ankylosed, either favorably or unfavorably.  With regard to establishing loss of function due to pain, the provisions of the general rating schedule for spinal disorders are controlling whether or not there are symptoms of pain, and irrespective whether the pain radiates.  While each of the VA examiners reported pain on motion and after repetitions, there is no indication that pain, due to disability of the back, caused functional loss greater than that contemplated by the current 40 percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not for assignment.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

For each period on appeal, consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion.  However, while the Veteran has been diagnosed with degenerative disc disease, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, a rating based on incapacitating episodes is not warranted, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2015).

The Board has also considered whether a separate rating for neurological findings is warranted.  However, the medical evidence fails to show that a neurological disability has been diagnosed.  In fact, all of the examiners determined that the Veteran did not have radiculopathy or other neurological impairment.  Therefore, a separate rating for neurological manifestations is not warranted. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for a lumbar spine disability prior to April 17, 2015, or in excess of 40 percent thereafter, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015). 

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The record shows that the manifestations of the disabilities on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent hospitalization beyond that envisioned by the currently assigned ratings.  Further, the evidence does not show marked interference with employment.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2015).

Entitlement to TDIU

The Veteran asserts that his service-connected disabilities have always been an obstacle to substantially gainful employment.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015). 

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2015). 

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  Service connection is currently in effect for a lumbar spine disability, rated 40 percent; a hearing loss disability, rated 30 percent; and tinnitus, rated 10 percent.  The combined service-connected disability rating is 60 percent.  Thus, the Veteran does not meet the minimum percentage requirements, set forth in 38 C.F.R. §4.16(a), for consideration of TDIU.  However, consideration of TDIU pursuant to 38 C.F.R. §4.16(b) must be considered. 

The question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment, work which is more than marginal, which permits the individual to earn a living wage consistent with education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For an appellant to prevail on a claim for a total compensation rating based on individual unemployability, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed, is employed only part-time, or has difficulty obtaining employment, is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In a July 2010 letter, the Veteran's prior employer "Fairview" stated that since the Veteran was not able to meet the minimum physical essential functions of his position based on a DOT physical completed earlier that month, he was no longer qualified to perform the duties of his position of special transportation service driver.   Per their conversation of current job openings, they were unable to identify a position for which he would be qualified.  A copy of the physical examination was provided and it was noted that the hearing test was not acceptable and he did not met the standards.  

A September 2010 VA general medical examination reflected that the examiner concluded that the Veteran would not be able to perform heavy labor, but it would be expected that the Veteran would be able to perform sedentary or light duty activities.  With regard to his bilateral sensorineural hearing loss, the examiner noted that the Veteran was unable to pass the DOT physical and was not able to work in his chosen profession as a driver.  

In an October 2010 written statement, the Veteran provided a list of prior employers who let him go after missing numerous days of work because of his back problem.  

A January 2011 informal RO conference report reflects that the Veteran lost his last job because of his service-connected hearing loss, noting he failed the DOT physical due to hearing loss.  

In a June 2011 VA audiology examination report, the VA examiner opined that the Veteran's hearing impairment did not prevent attainment of gainful employment.  

A December 2011 VA back examiner found that the Veteran's lumbar spine disability limited bending, twisting, lifting, ability to change positions as needed, and intermittent impairment from flare-ups.  The examiner opined that the Veteran was not able to work in heavy physical labor; however, it is expected he would be able to perform sedentary light duty activities.   He concurred with the prior opinion that the Veteran was employable in regards to his service connected disabilities.  The examiner also noted that audiology had found that his impairment did not prevent gainful employment.  The VA examiner opined that the Veteran did not have disabilities that would render him unable to secure and maintain substantially gainful employment.  

In a February 2012 VA audiology examination report, the examiner opined that the Veteran's hearing impairment did not prevent attainment of gainful employment.  

During an October 2014 Board hearing, the Veteran testified that he was not into computers, he could not be a bartender because he could not hear, and he could not answer phones because of his difficulty hearing female and child voices.  He asserted that because he hurt his back in service, he went 27 years without a full-time job.  He furthered that his back disability and hearing loss have prevented him from gaining and maintaining employment.  He stated that due to his sciatica, he recently had difficulty walking, but then it just went away.  He finished high school and had some college education.  He did not get Social Security due to disability, he aged into it.

A June 2015 VA examiner opined that the Veteran could do sedentary work and light physical labor as tolerated with rare and slight bending , occasional lifting up to 25 pounds, standing or walking up to 30 minutes and sitting up to one hour.  He had to change positions as needed for symptom relief.  

Based on the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran has not been unemployable due to service-connected disabilities at any time during the entire appeal period.  All medical records and medical opinions that addressed the Veteran's service-connected disabilities determined that he was able to participate in light physical or sedentary work.  In addition, the Board finds that his back, hearing loss, and tinnitus disabilities did not render him unable to obtain or maintain substantially gainful employment.  While the evidence shows that the Veteran's service-connected disabilities have an impact on employment as a vehicle driver, the evidence suggests that he would be able to maintain light physical and sedentary employment.  The Board further finds that this case presents no unusual or exceptional circumstances that would justify a referral of the claim for consideration by VA officials.  There is no evidence of anything out of the ordinary, or not average, in the Veteran's situation as a result of the service-connected disabilities.  While the evidence shows that the Veteran would have trouble meeting DOT hearing requirements, and that the Veteran would therefore not be employable as a vehicle driver, the evidence shows that he is able to perform some type of substantially gainful employment despite those limitations.

In summary, while the Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  In fact, the numerous medical opinions of record have concluded that the Veteran's disabilities do not prevent light physical sedentary employment.  There are no opinions to the contrary.  Based on the evidence in the claims file, the Board finds that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 60 percent rating.   Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1  specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction in rating of the Veteran's service-connected bilateral hearing loss disability from 80 percent to 20 percent was proper; the appeal is denied

A rating in excess of 10 percent for lumbar spine disability for the period prior to April 17, 2015, and in excess of 40 percent thereafter is denied.
 
Entitlement to a TDIU is denied.



____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


